Citation Nr: 1223700	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-22 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Appellant served in the National Guard, with a period of active duty for training (ACDUTRA) from May 1964 to October 1964.

This matter is before the Board of Veteran's Appeals (board) on appeal from rating decisions promulgated in October 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, and in May 2006 by the RO in St. Louis, Missouri.

The New Orleans RO currently has jurisdiction over the Veteran's VA claims folder.


FINDINGS OF FACT

1.  In July 2012, the Board received confirmation that the Veteran had died in April 2012.  

2.  At the time of his death, the Veteran had a claim for service connection for a left knee disorder pending at the Board. 


CONCLUSION OF LAW

The pending appeal is dismissed due to the Veteran's death.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1302 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regrettably, the Veteran died on April [redacted], 2012.  At the time of his death, he had a claim for service connection for a left knee disorder pending before the Board.  However, as a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).

As the Veteran's claim has been rendered moot by his death, it is dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1302 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  A request must be filed not later than one year after the date of the Veteran's death.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2010) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in the new provision, a person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the Veteran under 38 U.S.C.A. § 5121(a).  VA will issue regulations governing the rules and procedures for substitution upon death.  Until those regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA facility and RO from which the claim originated. 


ORDER

The appeal is dismissed due to the Veteran's death.



____________________________________________
E. Woodward Deutsch
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


